Mahan, P. J.
(concurring specially). I concur in the conclusion reached by the court — that is, that the *133judgment should be reversed, and for the reason given. And I am further of the opinion that, instruction number six was improperly given, as it in effect said that the defendant had made admissions of material facts necessary to his conviction. There are no such admissions in the record, in my view of the case. In this, too, number seven was likewise erroneous. It is a clear intimation to the jury that the defendant's case might be said to be such a one that he might not be entitled to the presumption of innocence ; and to this presumption every defendant put upon trial for a crime is entitled, without qualification or restriction, as an absolute, full and free presumption, without the power of the court to in the least modify or limit it. And this instruction was so prejudicial in its necessary bearing on the minds of tile jury as to reverse the judgment, in my view of the law.